Citation Nr: 0939126	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  03-23 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for strokes, claimed as 
secondary to already service-connected Non-Hodgkin's Lymphoma 
(NHL).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The Veteran had active military service from April 1945 to 
December 1946.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

In November 2005, the Veteran's appeal was before the Board 
and his several claims at issue at that time were remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for further development and consideration.  Subsequently, 
in October 2008, the Board granted his claims for service 
connection for (1) hypothyroidism, (2) tenesmus, loose 
stools, colitis, and radiation proctitis, (3) melanoma, and 
(4) squamous cell carcinoma.  The Board denied his claims for 
service connection for seborrheic keratosis, an initial 
rating higher than 30 percent for thrombocytopenia, and for 
an initial compensable rating for erectile dysfunction.  
Whereas the Board remanded his claim for service connection 
for strokes because he had initiated an appeal of this claim 
by filing a timely notice of disagreement (NOD) in September 
2005, but had not been provided a statement of the case (SOC) 
concerning this claim or given the opportunity to perfect an 
appeal to the Board concerning this claim by, in response, 
filing a timely substantive appeal (e.g., a VA Form 9 or 
equivalent statement).  See Manlincon v. West, 12 Vet. App. 
238 (1999).  He since has, however, and this is the sole 
remaining claim before the Board.  

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).




FINDING OF FACT

The Veteran did not have any strokes during service or within 
one year of his discharge, and the strokes that he has 
suffered during the many years since have not been otherwise 
linked by competent evidence to his military service, 
including to exposure to ionizing radiation or his already 
service-connected NHL.


CONCLUSION OF LAW

The Veteran's strokes were not incurred or aggravated in 
service, may not be presumed to have been incurred in 
service, and are not proximately due to, the result of or 
chronically aggravated by his service-connected NHL.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.311 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then going 
back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the veteran is given an opportunity to participate 
effectively in the adjudication of his claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  But in Shinseki v. 
Sanders, 556 U. S. ___ (2009), the Supreme Court of the 
United States recently reversed the Federal Circuit's holding 
.  The Supreme Court held that the Federal Circuit had placed 
an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice. (slip. op. at 11).  The Supreme Court reiterated 
that "the party that 'seeks to have a judgment set aside 
because of an erroneous ruling carries the burden of showing 
that prejudice resulted.'" Id., citing Palmer v. Hoffman, 318 
U. S. 109, 116 (1943); see also Tipton v. Socony Mobil Oil 
Co., 375 U. S. 34, 36 (1963) (per curiam); United States v. 
Borden Co., 347 U. S. 514, 516-517 (1954); cf. McDonough 
Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 553 
(1984); Market Street R. Co. v. Railroad Comm'n of Cal., 324 
U. S. 548, 562 (1945) (finding error harmless "in the absence 
of any showing of . . . prejudice").  The Supreme Court 
emphasized that its holding did not address the lawfulness of 
the U.S. Court of Appeals for Veterans Claims' reliance on 
the premise that a deficiency with regard to informing a 
Veteran about what further information was necessary to 
substantiate his claims had a "natural effect" of prejudice, 
but that deficiencies regarding what portions of evidence VA 
would obtain and what portions the Veteran must provide did 
not.  (slip. op. at 3).

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  (1) the defect 
was cured by actual knowledge on the part of the claimant, 
see Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), 
overturned on other grounds in Vazquez-Flores v. Shinseki, 
2009 WL 2835434 (Fed.Cir.) ("Actual knowledge is established 
by statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non- 
prejudicial." Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this particular case at hand, the denial of the claim for 
service connection for strokes was in the August 2005 rating, 
and following the Board's October 2008 Manlincon remand a SOC 
was issued specifically concerning this claim in 
February 2009.  That SOC provided pertinent information when 
it discussed relevant provisions of the VCAA as well as 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 38 C.F.R. §  
 3.159, thereby informing the Veteran of the evidence 
required to substantiate this claim and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
A letter the RO had earlier issued in July 2008 had also 
informed him the downstream disability rating and 
effective date elements of claims for service connection, as 
Dingess requires.  

In May 2009, so after receiving the February 2009 SOC and 
that July 2008 letter, the Veteran's representative 
acknowledged that the case had been reviewed and was ready 
for recertification to the Board.  So the Board finds that 
any timing defect in the provision of the VCAA notice has 
been rectified.  Moreover, there has been no reason since 
providing that VCAA notice, and SOC, to again go back and 
readjudicate the claim - such as in a SSOC, because the 
Veteran and his representative have not provided any 
additional evidence.  That is to say, readjudicating the 
claim on the same evidence and law previously considered 
would not change the outcome of the prior adjudication.  See 
Medrano v. Nicholson, 21 Vet. App. 165, 173 (2007).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO and AMC obtained his service treatment 
records (STRs) and VA and private treatment records.  
Therefore, the Board is satisfied the RO and AMC made 
reasonable efforts to obtain any identified medical and other 
records.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

An opinion is not needed to determine whether the Veteran's 
strokes are related to his military service - including by 
way of his already service-connected NHL because the 
standards of the Court's decision in McLendon v. Nicholson, 
20 Vet. App. 79 (2006), have not been met.  There is no 
competent evidence linking his history of strokes to his 
service - including by way of his NHL or to exposure to 
ionizing radiation.  There has to be at least some plausible 
suggestion of this linkage to warrant scheduling him for a VA 
examination for a medical nexus opinion; his unsubstantiated 
lay allegations, alone, will not suffice.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 
18 Vet. App. 512, 519 (2004).  The Board is therefore 
satisfied that VA has provided all assistance required by the 
VCAA.  38 U.S.C.A. § 5103A.

Whether the Veteran is Entitled to Service Connection for 
Strokes

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Where certain chronic diseases, including brain hemorrhage, 
become manifest to a degree of 10 percent or more within one 
year from the date of separation from service, the diseases 
shall be presumed to have been incurred in service, 
notwithstanding there is no evidence of the diseases during 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112(a), 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Besides direct and presumptive service connection, service 
connection also may be granted on a secondary basis for 
disability that is proximately due to or the result of a 
service-connected condition.  38 C.F.R. § 3.310(a).  Also, 
any permanent increase in severity (i.e., chronic 
aggravation) of a nonservice-connected disability that is 
proximately due to or the result of a service-connected 
condition, and not due to the natural progression of the 
nonservice-connected disease, will be service connected.  See 
71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (codified at 38 
C.F.R. § 3.310(b)); Libertine v. Brown, 9 Vet. App. 521, 522 
(1996); see also Reiber v. Brown, 7 Vet. App. 513, 515-16 
(1995); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

In order to prevail on direct service connection there must 
be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 
12 Vet App. 341, 346 (1999).

To establish entitlement to secondary service connection, 
there must be (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
evidence establishing a nexus/link between the service-
connected disability and the claimed disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

Service connection for a condition that is claimed to be 
attributable to ionizing radiation exposure during service 
may be established in one of three different ways, which have 
been outlined by the Court.  See Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, where it is contended that disease developed as a 
result of exposure to ionizing radiation during service, 
service incurrence may be presumed under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d) for Veterans who 
participated in defined radiation-risk activities and have 
certain diseases.  Second, service connection may be 
established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311 if 
certain conditions are met.  Third, direct service connection 
can be established under 38 C.F.R. § 3.303(d) by showing that 
the disease was incurred during or aggravated by service 
without regard to the statutory presumptions.  See Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).



As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d), the term "radiation-exposed Veteran" means a 
Veteran who participated in a 
"radiation-risk activity."  38 U.S.C.A. § 1112(c)(3)(A); 38 
C.F.R. § 3.309(d)(3)(i). 

Regulations define "radiation-risk activities" to include:  
onsite participation at atmospheric nuclear tests; 
participation in the occupation of Hiroshima or Nagasaki, 
Japan, during specific periods of time; and service at 
specific nuclear weapons production facilities.  38 C.F.R. §§ 
3.309(d)(3).

Diseases presumptively service connected for radiation-
exposed Veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d) are:  leukemia (other than 
chronic lymphocytic leukemia (CLL)), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's 
disease), cancer of the bile ducts, cancer of the gall 
bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary gland, 
cancer of the urinary tract, bronchiolo-alveolar carcinoma, 
cancer of the bone, cancer of the brain, cancer of the colon, 
cancer of the lung, and cancer of the ovary.  38 U.S.C.A. § 
1112(c)(2); 38 C.F.R. § 3.309(d)(2).

The second approach to radiation claims is found in 38 C.F.R. 
§ 3.311.  To consider a claim under § 3.311, the evidence 
must show the following:  (1) the Veteran was exposed to 
ionizing radiation in service; (2) he subsequently developed 
a radiogenic disease; and (3) such disease first became 
manifest within a period specified by the regulation.  38 
C.F.R. § 3.311(b).  If any of the foregoing three 
requirements has not been met, service connection for a 
disease claimed as secondary to exposure to ionizing 
radiation cannot be granted under 38 C.F.R. § 3.311.  38 
C.F.R. § 3.311(b)(1)(iii).  For purposes of 38 C.F.R. § 
3.311, the term "radiogenic disease" means a disease that may 
be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2).



The regulation states that the term radiogenic disease shall 
include:  (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer. 38 C.F.R. § 3.311(b)(2).

If a claim is based on a disease other than one listed in the 
previous paragraph, VA shall nevertheless consider the claim 
under 38 C.F.R. § 3.311, provided the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. § 
3.311(b)(4).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 
C.F.R. § 3.311(a)(2).  In all other claims involving 
radiation exposure, the VA Under Secretary for Health will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  Id.  

Analysis

The Veteran's military records, including his STRs, are 
completely unremarkable for any complaints, findings or 
diagnoses referable to strokes or brain hemorrhage.  His 
service records, however, confirm he was stationed in Japan 
during World War II.

In 1992 the Veteran received medical treatment at a private 
facility for malignant lymphoma.

In October 1999 an MRI of the Veteran's brain revealed he had 
an old lunar infarct of the peripheral right basal ganglia 
inferiorly; and an apparent new small lacunar infarct 
involving the anterior limb of the internal capsule near the 
genu.

In June 2000 a private physician reported that the Veteran 
had been worked-up for a possible history of strokes.

The remaining clinical and other records on file do not 
mention any further findings regarding the Veteran's strokes 
or brain hemorrhages. 

In February 2000 the Board granted service connection for the 
Veteran's NHL, presumptively, as a result of exposure to 
ionizing radiation during his service.  That service 
connection grant was effectuated by the RO contemporaneously.

Regarding his current claim for residual strokes, although it 
is primarily based on secondary service connection under 
38 C.F.R. § 3.310, consideration of the potential application 
of various other provisions of the regulations governing 
VA benefits is necessary for proper adjudication of the claim 
by the Board.  EF v. Derwinski, 1 Vet. App. 324, 326 (1991); 
Jones v. Principi, 3 Vet. App. 396, 399 (1992).

For instance, with respect to consideration of his stroke 
disability pursuant to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d), strokes and brain hemorrhage are not one of the 
listed presumptive diseases under that statute and 
regulation.  Further, for consideration as a claim based on 
exposure to ionizing radiation under 38 C.F.R. § 3.311, while 
it has been recognized by VA that he was exposed to ionizing 
radiation during service, strokes and brain hemorrhage are 
not listed radiogenic diseases.  Further, there is no 
indication from the record that he has cited or submitted any 
competent scientific or medical evidence that his strokes are 
a radiogenic disease.  See 38 C.F.R. § 3.311(b)(4).  
Therefore, service connection for strokes is not available 
under either 38 U.S.C.A. § 1112(c), 38 C.F.R. § 3.309(d), 
or 38 C.F.R. § 3.311.

Alternatively considering service connection for stroke on a 
direct incurrence basis, there is no evidence of a stroke or 
brain hemorrhage during service or until late 1999, some 45 
years after the Veteran's military service had ended.  This 
lapse of so many years, indeed decades, between the 
conclusion of his service and the first documented instance 
of a stroke provides highly probative evidence against his 
claim.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 
F.3d 1330 (Fed. Cir. 2000)(ruling that a prolonged period 
without medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service resulting in any chronic or persistent 
disability).  So, too, is the absence of any relevant 
complaints, symptoms or diagnoses during service also 
probative evidence against the claim of direct incurrence of 
the strokes in service.  See Struck v. Brown, 9 Vet. App. 145 
(1996). 

Further, notwithstanding the medical evidence of strokes in 
1999, there is also absolutely no medical nexus evidence on 
file of any etiological relationship or correlation between 
the strokes and the Veteran's military service, including 
specifically to exposure to ionizing radiation.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

It must be concluded then that the Veteran's strokes or brain 
hemorrhage are not shown during service or to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.



For service connection on the alternative secondary basis 
under 38 C.F.R. § 3.310, it is noted that while there is 
medical evidence of a history of strokes back in 1999, 
similarly regarding an etiological relationship there is 
absolutely no medical nexus evidence suggestion those strokes 
are in any way related to the service connected NHL, 
including based on aggravation due to this service-connected 
disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998) 
and McQueen v. West, 13 Vet. App. 237 (1999) (both 
indicating, like in Wallin, that competent medical nexus 
evidence is required to associate a secondary condition with 
a service-connected disability).  As a result service 
connection on a secondary basis also is not available.  

The Board also has considered the various written lay 
statements the Veteran and his representative submitted, but 
they do not provide a basis for granting the claim.  As 
explained, favorable resolution of the claim turns on the 
medical evidence and especially medical nexus evidence to 
establish the required linkage or correlation between the 
strokes and service-connected NHL.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  And the claim is critically 
deficient in this specific regard.  As laymen, the Veteran 
and his representative does not have the necessary medical 
training and expertise to provide a competent, probative 
(i.e., persuasive) opinion on this matter because it is a 
medical, not lay determination.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  The Veteran 
is competent to comment on his symptoms (like dizziness, 
headache, etc.), but not their cause, particular in terms of 
whether they were the result of strokes attributable to his 
military service - including by way of his already service-
connected NHL or a residual of exposure to ionizing 
radiation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); see also 38 C.F.R. § 3.159(a)(2) and Rucker 
v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  Hence, the Veteran's lay 
assertions in this regard have little-to-no probative value.  

For these reasons and bases, service connection for strokes 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of competent, probative 
evidence to support the claim, the preponderance of the 
evidence is unfavorable, and the doctrine is inapplicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claim for service connection for strokes is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


